NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued February 22, 2017
                                  Decided June 2, 2017

                                          Before



                        WILLIAM J. BAUER, Circuit Judge

                        ANN CLAIRE WILLIAMS, Circuit Judge

                        JON E. DEGUILIO, District Judge *




No. 16-2874

ARMANI BELL,                                     Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 1:14-cv-06627
CITY OF CHICAGO, et al.,
      Defendants-Appellees.                      Joan Humphrey Lefkow, Judge.

                                        ORDER
       Armani Bell was charged with the murder of John Lemon in January 2011 after
participating in the drug deal that resulted in Mr. Lemon’s death. He was acquitted of
the murder in February 2014, and six months later, he filed this civil lawsuit against the
City of Chicago, Chicago Police Officers Reiff and Stanek, and Chicago Police

*
 Of the United States District Court for the Northern District of Indiana, sitting by
designation.
No. 16-2874                                                                         Page 2

Department Superintendent Jody Peter Weis (collectively the “City Defendants”) and
claimed that they violated his civil rights, conspired against him, and maliciously
prosecuted him.

        Following the dismissal of his second amended complaint, Armani Bell filed this
appeal challenging the court’s dismissal order, the sanction order of Bell’s attorney for
filing a frivolous claim, and denial of Bell’s motion for leave to amend and “emergency”
discovery motion. We find his arguments incomplete and unpersuasive, and affirm the
district court.

        Bell filed three complaints in this lawsuit: his original complaint, the first
amended complaint, and the second amended complaint (“SAC”) which is the subject
of the final judgment from which he appeals. In both his original and first amended
complaints, Bell alleged that he was investigated for Lemon’s death because he had
been accused of an earlier shooting that involved a gun with the same firing pin
characteristics. He also alleged that Officers Stanek and Reiff knew that Bell did not kill
Lemon, but they demanded that he identify his friend, Berney Lockhart, as the
murderer. When Bell refused to do so, the officers put Bell in a suggestive lineup, which
led to him being identified and wrongfully charged with murder. Bell claimed that, by
these actions, Officers Stanek and Reiff violated the equal protection and due process
clauses of the U.S. Constitution, violated 42 U.S.C. § 1985(2), committed civil
conspiracy, and maliciously prosecuted him. He also claimed that the City of Chicago
could be held liable under Monell v. Department of Social Services of the City of New York,
436 U.S. 658 (1978) and under an Illinois tort statute.

       The City Defendants moved to dismiss Bell’s original complaint, but Bell sought
leave to amend and was granted an opportunity to file a first amended complaint,
which he did. The City Defendants again moved to dismiss, and the district court
dismissed Bell’s first amended complaint for failure to state a claim. The district court
permitted Bell to file a second amended complaint within twenty-one days.

       Bell then filed his SAC with essentially the same claims (civil rights claims
pursuant to 42 U.S.C. § 1983, civil conspiracy, and malicious prosecution), but this time
he alleged that Officers Stanek and Reiff tortured and beat him to get him to identify
Lockhart and omitted allegations about a suggestive lineup. The SAC also added the
Fraternal Order of Police Lodge No. 7 (“FOP”) as a defendant, and brought a new claim
that that the FOP conspired with the City to violate Bell’s equal protection rights. This
No. 16-2874                                                                          Page 3

new “equal protection” claim sought relief because a collective bargaining agreement
(“CBA”) between the City and the FOP granted FOP members “rights over and above
the rights enjoyed by other citizens in Chicago….” The City Defendants again moved
under Rule 12(b)(6) to dismiss Bell’s complaint, this time challenging all of Bell’s federal
claims as time barred. The FOP also moved to dismiss the new claim against it and
sought sanctions against Bell’s attorney for filing a frivolous and untimely claim.

       After a full briefing of the motions to dismiss, Bell again moved for leave to file
yet another amended complaint. He also filed an unusual “emergency” discovery
motion which asked the district court to set aside an order issued by the Voluntary
Labor Arbitration Tribunal. Bell argued that the arbitration order would result in the
destruction of police disciplinary records, and preservation of all police disciplinary
records was necessary to prove his current and future claims.

      The district court first heard Bell’s motion seeking leave to amend. The court
informed Bell that it had read the motions to dismiss and his case was likely to be
dismissed “for failure to file on a timely basis.” The court noted that Bell’s “issues about
accrual of claims are just simply not correct.” The court denied the motion to amend
without prejudice noting that it may permit further amendment if any part of the
complaint survived dismissal, but “at this point, it doesn’t look real promising.”

       The district court next heard Bell’s “emergency” discovery motion. The court
denied the motion because the disciplinary records of the officers involved in Bell’s case
were already preserved, so the issue was moot. The court informed Bell that it did not
have the power or reason to preserve records of non-party officers for future claims,
and the records of Officers Stanek and Reiff were not at risk of being destroyed.

        Finally, the district court dismissed the SAC, with prejudice, because it
established “an ironclad defense” of untimeliness. The district court found that because
Bell’s federal claims were based on his arrest and murder charge in January 2011, the
two-year statute of limitations expired well before Bell filed suit in August 2014. The
dismissal order also granted FOP’s motion for sanctions, and admonished Bell’s counsel
for filing a legally frivolous claim that was “so far from the mainstream of equal
protection analysis that it cannot be fairly described as a nonfrivolous argument.”

      On appeal, Bell challenges each of the district courts’ orders mentioned above.
We discuss each in turn. Bell first challenges the sanctions order, arguing that this court
No. 16-2874                                                                             Page 4

has no jurisdiction over the appeal of sanctions “because there was no sanction since
Plaintiff-Appellant’s attorney was not specifically identified” by the district court’s
order. He contests that “the appeal of that issue should be dismissed.” Peculiarly, Bell
seems to ask for dismissal of an issue he raised on appeal. Nevertheless, we find no
jurisdictional issue because the district court’s order is unambiguous. It sanctioned
Bell’s attorney, sole practitioner Lawrence (Larry) Redmond, and it stated that attorney
Redmond, despite failing to name himself on the notice of appeal as required by Federal
Rule of Appellate Procedure 3(c)(1)(A), intended to appeal the sanctions order against
him. See Foreman v. Wadsworth, 844 F.3d 620, 626 (7th Cir. 2016) (finding jurisdiction
where the attorney was not named on the notice of appeal, but was the only party with
an interest in appealing the order of censure).

        Upon review of the district court’s sanctions order, we find no abuse of
discretion. Redmond was specifically reminded by the district court upon dismissal of
the first amended complaint that any subsequent complaint must be consistent with
Rule 11. Still, Redmond filed a claim against FOP that was void of legal merit. In fact,
Redmond proclaimed at oral argument that there was no support for his “augmentation
of rights” claim against the FOP in any of the fifty states or in any circuit court. He
admitted that he knew his claim did not fit within any equal protection jurisprudence,
yet he brought his claim as an equal protection claim. While Rule 11 “does not
jeopardize aggressive advocacy or legal evolution,” Mars Steel Corp. v. Cont'l Bank N.A.,
880 F.2d 928, 932 (7th Cir. 1989) (en banc), it does not permit claims that find no support
in the law. The district court acted well within its discretion in admonishing Redmond
for filing this legally frivolous claim.

       Bell next challenges the district court’s dismissal of the SAC. We review motions
to dismiss de novo. Vesely v. Armslist LLC, 762 F.3d 661 (7th Cir. 2014). Bell’s federal
claims all stemmed from his allegation that Officers Reiff and Stanek violated his
constitutional rights in January 2011 when they arrested, beat, and then charged him for
murder. Bell filed his initial complaint on August 27, 2014. Therefore, because Bell’s
federal causes of action began accruing at the time of his murder charge, they are time-
barred under the two year statute of limitations. See Wallace v. Kato, 549 U.S. 384, 387
(2007); see also Rosado v. Gonzalez, 832 F.3d 714 (7th Cir. 2016). As the federal claims were
properly dismissed, Bell’s state law claims (civil conspiracy and malicious prosecution)
were properly dismissed without prejudice. See Groce v. Eli Lilly & Co., 193 F.3d 496, 501
(7th Cir. 1999)(“[I]t is the well-established law of this circuit that the usual practice is to
dismiss without prejudice state supplemental claims whenever all federal claims have
No. 16-2874                                                                           Page 5

been dismissed prior to trial.”). We note that while Bell’s notice of appeal indicates that
he sought to appeal the district court’s order dismissing the SAC, he did not raise a
single argument challenging the untimeliness of his federal claims, nor did he address
the time-barred nature of his claims at oral argument.

        Instead of acknowledging the merits of the district court’s dismissal order, Bell
argues that the district court erred by dismissing the SAC without first reviewing his
third amended complaint. We consider this a challenge to the district court’s denial of
Bell’s motion to amend, and therefore review for an abuse of discretion. Mulvania v.
Sheriff of Rock Island Cty., 850 F.3d 849, 854 (7th Cir. 2017). The district court considered
Bell’s requested amendment. In fact, the court denied his motion to amend six months
before its dismissal order, finding that Bell’s “issues about accrual of claims are just
simply not correct,” and the lawsuit “is going to be dismissed for failure to file on a
timely basis.” The third amended complaint could not cure the fatal time bar. There is
no abuse of discretion where the district court denies a motion for leave to amend when
the proposed amendment would not cure the deficiencies identified in the earlier
complaint. Gonzalez-Koeneke v. West, 791 F.3d 801 (7th Cir. 2002). Such was the case here.

        Finally, Bell argues that the district court erred by denying his “emergency”
discovery motion. We review such a discovery motion for abuse of discretion. See
Packman v. Chicago Tribune Co., 267 F.3d 628, 646 (7th Cir. 2001). Bell argues that
“evidence clearly shows” that he is likely to be profiled by the Chicago Police
Department, and police disciplinary records may be needed “in the future to file a cause
of action.” Although there are several problems with Bell’s argument, we need not
address them. Bell’s lawsuit was properly dismissed with prejudice and all outstanding
discovery or preservation requests are therefore moot.

       We AFFIRM.